Order entered November 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00581-CV

                                SIMON MENGELE, Appellant

                                                V.

                  UNITED TOWS, LLC AND HENRY MILLER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06296-A

                                            ORDER
       Before the Court is appellant’s November 7, 2019 second motion to extend time to file

his brief on the merits. We GRANT the motion and extend the time to December 9, 2019. We

caution appellant that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE